 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HOWARD FORBES,                                     No. 2:16-cv-01884 MCE GGH P
12                       Petitioner,
13            v.                                         ORDER
14    DANIEL PARAMO,
15                       Respondent.
16

17          The court is in receipt of petitioner’s status report in reponse to the court’s January 24,

18   2019 Order to Show Cause. ECF No. 21. In addition to updating the court with petitioner’s

19   current exhaustion efforts in state court, petitioner is requesting a 60-day extension of time to file

20   his petition in the Califronia Supreme Court. ECF No. 21 at 2. The court will deny petitioner’s

21   request. Instead, petitioner will be ordered to file a petition with the California Supreme Court

22   within 45 days. Petitioner will subsequently update this court of the filing.

23          IT IS HEREBY ORDERED that petitioner must file a petition with the California

24   Supreme Court within 45 days from the date of this order. Failure to do so within the requiste

25   timeframe, will result in a recommation that this petition be dismissed.

26   Dated: March 4, 2019
                                               /s/ Gregory G. Hollows
27                                     UNITED STATES MAGISTRATE JUDGE
28
                                                        1
